Citation Nr: 0407761	
Decision Date: 03/25/04    Archive Date: 04/01/04

DOCKET NO.  02-04 035	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California



THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disability.  



REPRESENTATION

Appellant represented by:	Richard A. LaPointe, Attorney



ATTORNEY FOR THE BOARD

S. J. Janec, Counsel




INTRODUCTION

The veteran had active military service from October 1950 to 
October 1951.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 2001 rating decision of the Los Angeles, 
California, Regional Office (RO) of the Department of 
Veterans Affairs (VA) that denied a total disability rating 
based on individual unemployability.  


REMAND

In his August 2000 claim, the veteran requested an increased 
rating for his service-connected pulmonary tuberculosis, far 
advanced, inactive, as well as a total disability rating 
based on individual unemployability.  However, in the June 
2001 rating decision, the RO only considered the claim for a 
total disability rating based on individual unemployability.  
The veteran disagreed with this determination and he was 
provided a Statement of the Case in March 2002.  He perfected 
his appeal to the Board on this issue in April 2002.  
Subsequently, the RO adjudicated the issue of entitlement to 
an increased rating for the pulmonary tuberculosis in a 
February 2004 Supplemental Statement of the Case.  

VA regulations provide that a Supplemental Statement of the 
Case may not be used to announce decisions by the agency of 
original jurisdiction on issues not previously addressed in 
the Statement of the Case.  See 38 C.F.R. § 19.31(a) (2003).  
Since the issue of entitlement to an increased rating for 
pulmonary tuberculosis, far advanced, inactive, was not 
included in the March 2002 Statement of the Case, it may not 
be adjudicated by the RO in a Supplemental Statement of the 
Case.  Furthermore, since the issue of entitlement to a total 
disability rating based on individual unemployability due to 
service-connected disabilities is inextricably intertwined 
with the increased rating issue, the Board must defer 
consideration of that issue until the increased rating claim 
is appropriately adjudicated in a rating decision with notice 
of the determination, including full notice of his appellate 
rights.  

Accordingly, this appeal is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, D.C.  VA will 
notify the veteran if further action is required on his part.  

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the decision of 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002), as well as 38 U.S.C.A. §§ 5102, 
5103, and 5103A, (West 2002), and any 
other applicable legal precedent.

2.  The veteran should be afforded a VA 
respiratory examination to determine the 
current severity of the service-connected 
pulmonary tuberculosis.  The claims 
folder must be made available to the 
examiner for review before the 
examination.  The examiner should also 
provide an opinion as to whether the 
veteran's pulmonary tuberculosis, far 
advanced, inactive, alone, prevents him 
from engaging in substantially gainful 
employment.  

3.  The claim for an increased rating for 
the service-connected pulmonary 
tuberculosis, far advanced, inactive 
should be adjudicated in a rating 
decision and the veteran should be issued 
notice of the decision along with his 
appellate rights.  The veteran should be 
specifically informed that if he 
disagrees with the determination, he must 
perfect an appeal on the issue within one 
year of notice thereof, if he wishes it 
to be certified to the Board.  

4.  After the above has been 
accomplished, the claim for entitlement 
to a total disability rating based on 
individual unemployability should be 
readjudicated in light of all the 
evidence of record.  If the benefit 
sought is not granted, a Supplemental 
Statement of the Case should be issued to 
the veteran and his representative and 
they should be afforded the appropriate 
opportunity to respond.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran has the right to submit 
additional evidence and argument on the matter the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).



	                  
_________________________________________________
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).  


